Citation Nr: 9907849	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael Stonfer, S.O., 
Adjutant General's Office, Pittsburgh, 
Pennsylvania


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from April 1943 to December 
1945.  The appellant is the veteran's widow.

In March 1990, the Board of Veterans' Appeals (Board) denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  A November 1990 RO rating decision 
determined that she had not submitted new and material 
evidence to reopen this claim.  She was notified of this 
determination in December 1990 and she did not appeal.

In 1992, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  With this application she submitted a report of 
Satish A. Dhagat, M.D., dated in February 1996 that links the 
cause of the veteran's death, carcinoma of the prostate, to 
exposure to ionizing radiation in service.  This private 
medical report is considered new and material evidence to 
reopen the appellant's claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998); .  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).


This appeal comes to the Board from May 1993 and later RO 
rating decisions that denied service connection for the cause 
of the veteran's death.




FINDINGS OF FACT


1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran's death in August 1987 was due to carcinoma 
of the prostate with metastases.

3.  The carcinoma of the prostate was not present in service 
or for many years later, and it is not related to an incident 
of service, including exposure to ionizing radiation.



CONCLUSIONS OF LAW


1.  Carcinoma of the prostate was not incurred in or 
aggravated by active service; nor may this condition be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998)  and 63 
Fed. Reg. 50993-50995 (Sept. 24, 1998).

2.  The veteran's death due to carcinoma of the prostate with 
metastases was not caused by a disability incurred in or 
aggravated by active service; nor did he have a service-
connected disability that contributed substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from April 1943 to December 
1945.

Service medical records do not show that the veteran had 
prostate cancer.  

Service documents show that he served on the U.S.S. 
Montpelier during World War II.

A death certificate shows that the veteran's death in August 
1987 was caused by carcinoma of the prostate with metastases 
and renal failure.

At the time of the veteran's death, service connection was 
not in effect for any disability.

The post-service medical records do not show the presence of 
carcinoma of the prostate until 1985.  Private medical 
reports of his treatment from 1985 to 1987 reveal that he 
underwent cystourethroscopy, left retrograde pyelogram, and 
prostatic needle biopsy in March 1985.  The biopsy showed 
adenocarcinoma of the prostate, poorly differentiated.  In 
August 1986, he underwent TUR (transurethral resection) for 
adenocarcinoma of the prostate with bladder outlet 
obstruction.  A report of his treatment in May 1987 notes 
that carcinoma of the prostate was evident, that he was 
significantly anemic with a hemoglobin of 10 grams and 
hematocrit of 30 percent, and that his white blood count was 
markedly elevated suggestive of leukoerythroblastic effect 
from probable carcinoma metastatic to the bone marrow.

The report of Dr. Dhagat dated in February 1996, notes that 
he treated the veteran from March 1985 for adenocarcinoma of 
the prostate and that the veteran's death was due to this 
carcinoma.  Dr. Dhagat noted that the veteran reportedly had 
exposure to ionizing radiation during World War II and that 
it was likely that this exposure contributed to the 
development of the carcinoma of the prostate.

A report from the Defense Special Weapons Agency dated in 
October 1996 notes that historical records were reviewed and 
indicated that the veteran was assigned to the U.S.S. 
Montpelier from August 21, 1943, until his transfer on 
December 18, 1945.  Available records indicated that the 
U.S.S. MONTPELIER arrived at Hiro Wan, just beyond the VA 
defined 10 mile limit of Hiroshima, on October 10, 1945, and 
departed on November 15, 1945.  Available records reportedly 
did not document his departure from the ship during this 
time.  The U.S.S. MONTPELIER deck logs did make frequent 
mention of unnamed officers and enlisted personnel going 
ashore in the Hiroshima area, to include sightseeing tours of 
the city.  Ships anchored in Hiro Wan, however, were just 
beyond the 10 mile limit and were not considered participants 
of the American occupation of Hiroshima.  It was noted that a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F), had determined the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to June 1946 for Nagasaki; and September 1945 to March 1946 
for Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than one rem.  

In November 1996, the RO sent the veteran's claims folder to 
the VA Central Office in Washington, D.C. for review in order 
to obtain an opinion as to whether the cause of the veteran's 
death was due to exposure to ionizing radiation while in 
service.  In February 1997, a representative of the VA Under 
Secretary for Benefits sent the veteran's claim folder to the 
VA Under Secretary for Health for the requested opinion.

In February 1997, a representative of the VA Under Secretary 
for Health notified the representative of the VA Under 
Secretary for Benefits that the CIRRPC Science panel Report 
Number 6, 1988, did not provide screening doses for prostate 
cancer.  It was noted that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established (Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, pages 316-318; 
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, page 168).  In light of this information, it 
was the opinion of the representative of the VA Under 
Secretary for Health that it was unlikely that the veteran's 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.

In February 1997, the representative of the VA Under 
Secretary for Benefits notified the RO that there was no 
reasonable possibility that the veteran's disabilities, 
including prostate cancer, were the result of exposure to 
radiation in service.


B.  Legal Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.

A review of the evidence shows that service connection was 
not in effect for any disability at the time of the veteran's 
death in August 1987.  The evidence reveals that his death 
was due to carcinoma of the prostate with metastases.  

The service and post-service medical records do not reveal 
the presence of carcinoma of the prostate until 1985, many 
years after the veteran's separation from service.  Prostate 
of the cancer is not a condition that may be service-
connected on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(d), but it is a condition that may be 
service-connected based on the development prescribed in 
38 C.F.R. § 3.311 as amended by 63 Fed. Reg. 50993-50995 
(Sept. 24, 1998).  The report of Dr. Dhagat also links the 
veteran's prostate cancer to exposure to ionizing radiation 
during World War II, thereby making it a "radiogenic" 
disease for consideration of service connection.  38 C.F.R. 
§ 3.311(b)(4).


When a condition, such as the veteran's carcinoma of the 
prostate, is considered a "radiogenic" disease that may be 
service-connected under the presumptive provisions of 
38 C.F.R. § 3.311, that regulation provides for additional 
development including the forwarding of the veteran's case to 
the VA Under Secretary for Benefits to determine whether the 
veteran's carcinoma of the prostate resulted from exposure to 
ionizing radiation.  A review of the evidence reveals that 
this development has been accomplished and that a 
representative of the VA Under Secretary for Benefits has 
determined that based on the veteran's low level of exposure 
to ionizing radiation while in service there was no 
reasonable possibility that his carcinoma of the prostate was 
the result of such exposure.  This opinion was based on an 
opinion obtained by the representative of the VA Under 
Secretary for Benefits from a representative of the VA Under 
Secretary for Health that was supported by scientific data.  
The opinion of the representative of the VA Under Secretary 
for Benefits is well supported and is against granting 
service connection for the veteran's carcinoma of the 
prostate and is more credible than the opinion of Dr. Dhagat 
because it is supported with rationale based on a review of 
the evidence in the veteran's claims folder and medical 
research.  Hilkert v. West, No. 96-208 (U.S. Vet. App. Feb. 
1, 1999) (en banc).  Therefore, after consideration of all 
the evidence, including the opinion of Dr. Dhagat, the Board 
finds that service connection for the veteran's carcinoma of 
the prostate is not warranted based on a presumptive basis as 
a "radiogenic" disease under 38 C.F.R. § 3.311.


The Board recognizes the assertion of the appellant that the 
veteran was exposed to ionizing radiation while serving on 
board the U.S.S. MONTPELIER in Hiroshima, Japan, during World 
War II, and that this exposure caused or contributed to the 
prostate cancer that caused his death, but this lay evidence 
is not sufficient to support a claim based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence reveals that the veteran's death was due to 
carcinoma of the prostate with metastases, that this 
condition was first demonstrated in 1985 many years after 
service, and that this condition is not related to an 
incident of service, including exposure to ionizing 
radiation.  Nor is there any evidence or argument indicating 
the presence of any other service-connected disability, 
including renal failure, that contributed substantially or 
materially to the cause of the veteran's death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER


Service connection for the cause of the veteran's death is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

